Citation Nr: 0714822	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-36 333	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction secondary to prostate cancer.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for erectile 
dysfunction - secondary to prostate cancer, and assigned an 
initial 0 percent (i.e., noncompensable) rating.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In May 2006, the Board remanded 
this case to the RO via the Appeals Management Center (AMC) 
for additional development of the evidence and 
readjudication.


FINDING OF FACT

The veteran does not have penile deformity together with loss 
of erectile power.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for erectile dysfunction.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115b, 
Diagnostic Code (DC) 7522 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Further, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA applies 
"generally to all five elements of a claim for service 
connection."  Dingess/Hartman v. Nicholson, 19 Vet. 473, 487 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed Cir. Apr. 5, 2007); see also D'Amico v. West, 209 F.3d 
1322, 1327 (Fed. Cir. 2000) (noting that the five elements of 
a claim consist of (1) veteran status; (2) existence of a 
disability; (3) service connection of the disability; (4) 
degree of disability; and (5) effective date of the 
disability).  

In an even more recent precedent case, the Court pointed out 
an important distinction between a situation like in Dingess 
where the RO granted service connection and assigned an 
initial disability rating and effective date prior to 
the enactment of the VCAA in November 2000, versus granting 
service connection and assigning an initial disability rating 
and effective after the passage of the VCAA.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  In the 
latter situation, the Court clarified that under § 5103(a) 
the veteran is entitled to VCAA notice - before deciding the 
claim, addressing all five of the Dingess elements of the 
claim, so including the downstream degree-of-disability and 
effective date elements.  Furthermore, where VA did not 
provide this pre-decisional notice addressing all elements of 
the claim, there needs to be a discussion of whether this was 
prejudicial to the veteran.

The Court went on to indicate in Dunlap that a procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  Such an error affects the essential 
fairness of the adjudication.  Therefore, in order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
In other words, the Court must be persuaded that the error 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.

With respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error.  For notice errors 
involving the first element - notification as to the 
evidence or information necessary to substantiate a claim - 
such errors are presumptively prejudicial and the burden is 
on the Secretary of VA to demonstrate there was no error or 
that the appellant was not prejudiced by any failure to give 
notice as to this element.  However, in those situations 
where a first element notice error occurs and the claim is 
subsequently substantiated, i.e., service connection is 
awarded, and an initial rating and effective date are 
assigned, the Court holds that it will not presume prejudice.  
In these types of situations, the burden will be on the 
appellant to demonstrate how the notification error affected 
the essential fairness of the adjudication.  Only then will 
the Secretary of VA have the burden of demonstrating 
no prejudice.

The circumstances of this particular case are like those in 
Dunlap, not Dingess, since the RO granted service connection 
in July 2003 - so after the enactment of the VCAA in 
November 2000.  One additional point worth mentioning, 
though, is that the veteran did not file a formal claim for 
benefits - rather, the RO granted service connection for 
erectile dysfunction on its own accord after reviewing and 
granting his claim for service connection for prostate cancer 
(see the RO's July 2003 decision).  It is unclear what, if 
any, pre-decisional notice obligation VA would have in this 
circumstance - where the veteran did not submit an 
application for service connection, but once granted, 
disagreed with the initial rating assigned.  In any event, 
keep in mind that one of the very reasons the Board remanded 
this case in May 2006 was to provide the veteran content-
complying VCAA notice.  

Pursuant to the Board's May 2006 remand directive, the AMC 
sent the veteran a VCAA notice letter in June 2006.  The 
letter provided him with notice of the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  In addition, the letter provided him with the 
requisite notice regarding the disability rating and 
effective date elements of his claim, as expressed by the 
Court in Dingess.

The June 2006 letter, however, did not notify the veteran of 
the evidence not of record that was necessary to substantiate 
his claim.  Instead the letter generally explained the 
evidence necessary to establish an earlier effective date and 
service connection (which of course is no longer at issue, 
having been granted).  Consequently, the Board must consider 
whether this deficiency is prejudicial to the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427, 436 (2006).

As will be explained in greater detail later in this 
decision, the evidence needed to establish a compensable 
rating for erectile dysfunction is straight-forward.  
Under DC 7522, a 20 percent rating is warranted for erectile 
dysfunction when there is a deformity of the penis.  See 38 
C.F.R. § 4.115(b).  Absent evidence of such a deformity, a 
compensable rating is not warranted.  Special monthly 
compensation (SMC), however, may be warranted for loss of use 
of a creative organ under 38 C.F.R. § 3.350 - and, in fact, 
the veteran is receiving this benefit.



In the RO's July 2003 decision, it was explained that a 
compensable rating was not warranted because the evidence 
failed to show penile deformity together with loss of 
erectile power.  In the October 2003 statement of the case 
(SOC), the RO again explained that a compensable rating was 
not warranted under DC 7522 unless there was evidence of 
penile deformity.  This information was reiterated in the 
December 2004 supplemental SOC (SSOC) and the December 2006 
SSOC.  Yet again, this information was explained to the 
veteran and his representative during the October 2004 
Informal Conference with the Decision Review Officer (DRO).  
In the report of that Informal Conference, the DRO stated, 
"[a]t the informal conference, it was explained that there 
was no basis for assignment of a compensable evaluation in 
the absence of penile deformity.  The veteran's 
representative requested that further consideration be given 
to [SMC] for loss of use of a creative organ.  Favorable 
action was requested based on the available evidence with 
supports loss of use."  And as alluded to, following that 
Informal Conference, a December 2004 decision of the DRO 
granted SMC based on loss of use of a creative organ.  

So under these circumstances, there can be no question that 
the veteran and his representative had actual knowledge of 
the evidence needed to substantiate his claim for a 
compensable rating for the erectile dysfunction.  In the 
April 2007 Written Brief Presentation, his representative 
argued that the case should be remanded to answer the 
question as to whether the veteran has penile deformity (pgs. 
1-2).  For reasons explained later in this decision, a remand 
is not necessary, but this argument itself demonstrates 
actual knowledge of the evidence necessary to establish a 
compensable rating.  Thus, all things considered, the Board 
finds the veteran was afforded a meaningful opportunity to 
effectively participate in the adjudication of his claim for 
a compensable initial rating for erectile dysfunction and 
that he was not prejudiced by the deficiency in the June 2006 
VCAA letter.  See Overton, 20 Vet. App. at 442-443; see also 
Dalton v. Nicolson, No. 04-1196, slip op. at 7-8 (Feb. 16, 
2007).  



As mentioned, the Court also has held that content-complying 
VCAA notice must be provided prior to an initial unfavorable 
decision by the RO.  Pelegrini II, 18 Vet. App. at 120; 
Mayfield, 444 F.3d at 1333; Dunlap, slip op. at 5-7.  Here, 
the VCAA notice concerning the initial rating was sent in 
June 2006 - after the RO's initial adjudication in July 2003.  
But in cases such as this, where a veteran appeals the 
initial rating assigned for his disability, just after 
establishing service connection for it (i.e., a "downstream 
issue"), it is impossible for VA to comply with the timing 
requirements specified in Pelegrini II.  To do so would 
require VA to anticipate the issues the veteran will appeal, 
if any.  In situations such as this, the Court has clarified 
that where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).   

Here, the June 2006 VCAA notice provided the veteran with 
ample opportunity to respond before the December 2006 SSOC, 
wherein the RO readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question and SOC.  Apparently there was 
some confusion with regards to this claim, because he 
responded to the June 2006 VCAA letter by indicating that he 
thought he had withdrawn the appeal (see his June 2006 VA 
Form 21-4138).  He said that he was unaware that he could 
receive a compensable rating for erectile dysfunction and, so 
if possible, wanted to reinstate his earlier appeal.  
But he has not indicated he has any additional information or 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini II, 
18 Vet. App. at 122-24, and Prickett, 20 Vet. App. at 376.



In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from Drs. McInnes, Fenwick, and Redwine.  In 
addition, VA examinations were scheduled in April 2004 and 
July 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And although offered, he declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As alluded to earlier, when a veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

The veteran's erectile dysfunction is evaluated using the 
criteria under DC 7522.  See 38 C.F.R. § 4.115b.  Under DC 
7522, a 20 percent rating is warranted for a penis deformity 
with loss of erectile power.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

In May 2006, the Board remanded this claim in part to 
schedule the veteran for a VA examination to determine 
whether he has a penile deformity with loss of 
erectile power.  And to this end, a VA genitourinary 
examination was scheduled in July 2006. The report of that 
examination confirms the veteran has erectile dysfunction 
most likely secondary to early diabetes or hypertensive 
vascular disease but exacerbated by hormone therapy and 
ultimately radiation treatment for prostate cancer.  On 
objective physical examination he had a circumcised phallus, 
normal meatus, and the testicles were descended.

As mentioned, in the April 2007 Written Brief Presentation, 
the veteran's representative argued that the July 2006 VA 
examination was deficient because it failed to note whether 
the veteran had a penile deformity.  While this is true, 
there is other evidence on record which indicates that he 
does not have such a deformity.  

Private medical records from Dr. McInnes indicate the veteran 
was examined on September 2002 and had "normal testicles and 
appendages."  His penis was normal, circumcised with 
adequate meatus.  Likewise, in December 2002, Dr. McInnes 
noted a "normal circumcised penis with adequate meatus.  No 
blood.  Testes and appendages are normal."  Again, in August 
2003, the doctor noted that a genitourinary examination had 
revealed "normal testicles and appendages.  [The veteran] 
has a normal penis, no hernias."  And finally, the report of 
the April 2004 VA examination also indicates he had a normal 
circumcised phallus with normal urethral meatus.  

Even though the report of the July 2006 VA examination did 
not specifically state the veteran did not have a penile 
deformity, it is clear based on the other relevant evidence 
of record that he does not.  This certainly is not meant to 
minimize the fact that he has erectile dysfunction.  But, as 
mentioned, he is receiving SMC for that, so it is already 
being compensated - indeed, at the special higher monthly 
rate.

Because in this case the veteran may not receive a 
compensable schedular rating, the only possible method by 
which an evaluation greater than 0 percent may be assigned is 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
But he has not shown that his service-connected erectile 
dysfunction has caused marked interference with his 
employment, meaning above and beyond that contemplated by his 
current schedular rating (especially considering he has 
separate ratings for the several other complications of his 
prostate cancer and diabetes mellitus).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown that his erectile dysfunction has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  His treatment and evaluation has been 
solely on an outpatient basis.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons and bases, the claim for an initial 
compensable rating for erectile dysfunction must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).
ORDER

The claim for an initial compensable rating for erectile 
dysfunction is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


